FILED
`                                                                    OCTOBER 28, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

ESTATE OF JONNY TORRES AND                    )
HIS PARENTS JAMIE VALENCIA                    )         No. 36886-6-III
AND MARIA M. TORRES,                          )         (Consolidated with
                                              )         No. 37777-6-III)
                     Appellants,              )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
KENNEWICK SCHOOL DISTRICT,                    )
                                              )
                     Respondent.              )

       SIDDOWAY, A.C.J. — The trial court dismissed this Public Records Act1 (PRA)

action, finding that the Estate of Jonny Torres’s claim that the Kennewick School District

violated the PRA by failing to explain its inability to produce security video failed as a

matter of law. The Estate appealed. It soon learned through discovery in a separate

federal action that the District might have violated the PRA in other ways. It sought to

offer evidence of those other alleged violations on appeal, relying on RAP 9.11.




       1
           Chapter 42.56 RCW.
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       Our commissioner granted the Estate’s motion and ruled that the superior court

should consider the additional evidence and determine whether it would change the

outcome of the District’s summary judgment motion. The superior court ruled that

because the additional evidence was never relied on by the Estate in defending against the

summary judgment motion, it would not change the result. The Estate filed an appeal of

that decision, which was consolidated with its earlier appeal.

       The superior court properly granted summary judgment dismissing the initial

security video-related PRA claim. It misapprehended the nature of the issue it was

directed by our commissioner to address following the granting of the RAP 9.11 motion,

however. It erred in refusing to consider whether the Estate’s PRA claims based on

records newly-produced in federal discovery presented a genuine issue of material fact

requiring trial.

       We affirm the trial court’s May 2019 summary judgment dismissal of the Estate’s

security video-related claim. We reverse its August 2020 ruling that summary judgment

dismissal of the Estate’s complaint remained appropriate. We return the matter to the

superior court with directions for further proceedings.

                    FACTS AND PROCEDURAL BACKGROUND

       Events of 2017

       On September 14, 2017, Kennewick School District’s assistant superintendent of

secondary education, Ron Williamson, learned that Jonny Torres, a sixth grade student at

                                             2
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


Highlands Middle School, had been hospitalized for serious complications of his asthma,

and Jonny’s parents had expressed a belief that the complications were the result of

Jonny’s having exercised in physical education (PE) class a week earlier. Upon learning

of Jonny’s hospitalization, Mr. Williamson traveled to the middle school where he spoke

to Dan Davila, the school’s security officer. Mr. Williamson instructed Mr. Davila to

save all video recorded by the school on September 7 that included Jonny, beginning with

Jonny’s PE class.

       Mr. Davila used Jonny’s class schedule and information from the school nurse to

track Jonny’s movements, reviewed security video from the school, and saved every

segment of recorded video beginning with Jonny’s fifth period PE class in which Jonny

appeared. Fifth period began at 12:03 p.m. The first recorded video Mr. Davila saved

began at approximately 12:20 p.m. and depicts students who had emerged from locker

rooms and taken seats on the gym floor. The recorded video collected by Mr. Davila was

saved to a flash drive and provided to Mr. Williamson the next day. It was also uploaded

to a shared drive on the District’s network.

       Tragically, although Jonny’s father called an ambulance upon Jonny’s completion

of school on September 7 and Jonny was airlifted to Sacred Heart Medical Center’s

Children’s Hospital in Spokane, his condition was so critical that he was placed on life

support. He was declared brain dead and removed from life support on September 26.



                                               3
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       On November 3, lawyers retained to represent Jonny’s estate wrote to the District

and the middle school and demanded the preservation of “all evidence involving this

tragic case” including video tape recordings, school files, and incident reports. Clerk’s

Papers (CP) at 11. By that time, however, any security video recorded at the middle

school that had not been preserved by Mr. Davila was no longer available. The District’s

security cameras transmit video to the District’s network video recorder when the

cameras detect motion. If no motion is detected, no video is recorded. Because the video

consumes a great deal of storage space, the District allocates enough space to store video

for 30 days. After that, the video is automatically deleted to make room for new video.

       On December 18, a lawyer retained by the District wrote to the Estate’s lawyers

acknowledging their request for preservation of evidence related to the September 7

incident. He asked that further communications about the incident be referred to him.

He concluded by stating, “If you make a public record request in the future, please kindly

direct the same to my attention.” CP at 14.

       The Estate directed a public records request to the District, with a copy to its

outside counsel, on December 29. Among other requests, it sought “each document,

video, CD, writing, e-mails involving Kennewick School District (including their

employees or agents) related to student, Jonny Torres,” followed by examples of items it

deemed to be included. CP at 17.



                                              4
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       Events of 2018

       On January 6, 2018, Bronson Brown, the District’s general counsel, wrote to the

Estate’s lawyers to acknowledge their public records request and notify them that the

District would be able to respond to the request in 60 calendar days. He stated, “[T]he

amount of records you requested likely is quite substantial and will take a substantial

amount of time to assemble.” CP at 148. On March 8, Mr. Brown produced e-mails

responsive to the Estate’s public records request, with the exception of e-mails believed

to be exempt from disclosure.

       On May 31, the Estate sent a follow-up letter to the District, with a copy to its

outside counsel, again requesting video footage of Jonny at school on September 7,

including but not limited to footage of Jonny’s arrival and his presence in classrooms,

hallways, the main office, the gym, and outdoors. On June 8, Mr. Brown sent an e-mail

to the Estate’s lawyers that provided a link to all of the video of Jonny then in the

District’s possession.

       On June 14, one of the Estate’s lawyers e-mailed Mr. Brown to say that on

reviewing the video, it was apparent that “hours of video of Jonny Torres on September

7, 2017, have not been provided.” CP at 29. He asked for an explanation of whether

video had been lost, destroyed or was not being produced for some reason. On June 15,

Mr. Brown responded,



                                              5
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       I will verify with staff that the videos that were produced are all that exist
       regarding J. Torres. If there are more that are responsive to your records
       request below then I anticipate those should be able to be produced to you
       by 6/29.
       I will be out of the office all next week but if you have any other
       questions/concerns I will be able to get back to you when I return on
       Tuesday, 6/26.

CP at 29. The Estate’s lawyers received no further video production from Mr. Brown.

       The Estate filed a complaint for violations of the PRA on November 6. The

complaint alleged that the Estate submitted a public records request for all records

maintained by the District. Most of the facts alleged in the complaint addressed only the

District’s alleged failure to provide all the security video the Estate believed was in the

District’s possession.

       Events of 2019

       The District answered the Estate’s PRA complaint on February 5, 2019. A few

months later, both parties moved for summary judgment. The Estate’s motion and

memorandum in support of summary judgment limited its argument to the District’s

alleged failures to provide an adequate response to the request for all video of Jonny,

accusing the District of “failing to identify the missing footage or provide a written

explanation for the missing footage prior to the involvement of the court.” CP at 47. The

District argued in moving for summary judgment that the Estate had no evidence that the

District had failed to provide all security video in its possession at the time of the public



                                              6
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


records request. The Estate’s opposition to the District’s motion for summary judgment

did not allege or imply that records other than security video were raised by its complaint.

       Following a hearing, the trial court granted the District’s motion and denied the

Estate’s motion on May 24. The Estate appealed.

       Meanwhile, on March 13, Jonny’s parents filed a wrongful death action in the

federal district court for the Eastern District of Washington. Among documents produced

by the District in September in response to discovery were pages from Jonny’s

PowerSchool2 profile and related documents that had not been produced in response to

the December 2017 public records request.

       The Estate filed its opening brief in this appeal on October 30. Its opening brief

addressed the fact that records newly-produced in federal discovery were responsive to its

public records request but had not been produced in response to the request. When the

District moved in November to strike all references to the newly-produced documents,

the Estate filed a counter motion in December asking this court to accept the newly-

produced documents as additional evidence under RAP 9.11.



       2
          “Schools within Kennewick School District use a program called PowerSchool
as its student information system. PowerSchool is used to record student grades,
attendance, discipline, demographic information, emergency contacts, athletic clearance,
etc.” CP at 203.




                                             7
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       Events of 2020

       The parties’ motions were heard by our commissioner, who entered her ruling

granting the Estate’s motion on January 23, 2020. The commissioner found that the

Estate’s public records request was broad. More importantly, the commissioner found

that “[a]lthough the Estate’s complaint for violations of the Public Records Act focused

on the videos, the alleged public records violations the Estate complained of were as

broad-based as its requests were.” CP at 388. The commissioner ruled that “the

additional evidence is relevant to the question on review—whether the District produced

all relevant documents requested.” Id. (emphasis added). The commissioner observed

that requiring this court to decide whether summary judgment was appropriate given the

only evidence before it—the evidence about production of security video—“risks a

statute of limitations problem for the Estate if it has to file a separate complaint against

the District based upon the additional evidence.” CP at 389. The commissioner

determined that the superior court was “the best venue for the Estate to present all of the

alleged additional evidence. The superior court shall also rule on whether the District’s

failure to provide those additional documents to the Estate in response to the Estate’s

public records request defeats the District’s motion for summary judgment.” CP at 390.

The ruling directed the superior court to proceed as set forth, after which the matter

would return to the Court of Appeals for the determination of the Estate’s appeal.



                                              8
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       On May 21, the Estate filed a motion in superior court seeking an order vacating

the summary judgment and to reopen discovery based on the new evidence. The District

opposed the motion, characterizing the issue referred by our commissioner as being

whether the Estate’s complaint “allege[d] that [the District] improperly withheld not just

video footage, but other documents which were voluntarily produced by [the District]

after Plaintiffs’ federal lawsuit was filed.” CP at 317. At the hearing of the motion, the

District argued that the Estate’s complaint did not allege any violations based on the

records first produced in the federal discovery.

       On August 21, the superior court mailed its ruling to the parties’ lawyers and to

this court’s clerk/administrator. Its ruling stated, “That video documents were the sole

theory for the Estate’s public records act case cannot be seriously disputed. Neither party

moved this court for a partial summary judgment ruling regarding video documents

versus all other potential documents/records. Rather, what was presented to me were

cross motions for summary judgment requesting this court to either grant judgment in

favor of the Estate or complete dismissal of the case.” CP at 478. The superior court

elaborated on further reasons for believing that the Estate’s theory at the time of the

summary judgment motion was limited to the District’s response to the request for

security video. It concluded by stating:

              My decision was based on the sole theory presented to me: whether
       or not [the District] had produced all video documents in existence on the
       date of the Estate’s PRA request. As to that sole question presented to me,

                                              9
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       I ruled in favor of [the District]. I maintain that ruling and deny the
       Estate’s CR 60 Motion to Vacate.

CP at 480 (emphasis omitted). It directed the District to prepare an order denying the

Estate’s motion to vacate. It entered that order in September.

       The Estate filed what it styled as an amended notice of appeal assigning error to

the superior court’s orders. This court determined that the matter constituted a new

appeal and consolidated it with the earlier appeal.

                                        ANALYSIS

       It is undisputed that the parties’ cross motions for summary judgment decided by

the superior court in May 2019 dealt only with whether the District violated the PRA in

responding to the Estate’s request for all security video. As explained in section II

below, the superior court erred by failing in 2020 to view the violations at issue more

broadly, based on our commissioner’s direction. Nonetheless, its decision in 2019 can be

reviewed separately as a motion for partial summary judgment, and is affirmed. We

address it first.

I.     SUMMARY JUDGMENT DISMISSAL OF THE SECURITY VIDEO-RELATED CLAIM WAS
       PROPER

       The Estate contends the superior court erred when it granted the District’s motion

for summary judgment dismissing its security video-related PRA claim.




                                             10
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


                                    Standard of Review

       The purpose of summary judgment is to “avoid a useless trial when there is no

genuine issue of any material fact.” LaPlante v. State, 85 Wn.2d 154, 158, 531 P.2d 299

(1975). The moving party bears the burden of proving by uncontroverted facts that no

genuine issue of fact exists. See Regan v. Seattle, 76 Wn.2d 501, 458 P.2d 12 (1969);

Hughes v. Chehalis Sch. Dist. No. 302, 61 Wn.2d 222, 377 P.2d 642 (1963).

       Once the moving party meets its initial burden of proof, the burden shifts to the

nonmoving party to show a genuine issue of fact exists. See id. The adverse party may

not rest on mere allegations in the pleadings but must set forth specific facts showing that

there is a genuine issue for trial. W. G. Platts, Inc. v. Platts, 73 Wn.2d 434, 438 P.2d 867

(1968); Johnson v. Recreational Equip., Inc., 159 Wn. App. 939, 956, 247 P.3d 18 (2011)

(nonmoving party cannot rely on “speculation and conjecture” to raise a genuine issue of

material fact). If no genuine issue of material fact exists, the moving party is entitled to

judgment as a matter of law. CR 56(c).

       We review the grant or denial of a motion for summary judgment de novo. Keck

v. Collins, 181 Wn. App. 67, 78, 325 P.3d 306 (2014). All facts and reasonable

inferences from the facts are to be construed in the light most favorable to the nonmoving

party. Id. at 79.




                                             11
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


                                Public Records Act Claims

       The PRA is a strongly worded mandate for broad disclosure of identifiable public

records. Hearst Corp. v. Hoppe, 90 Wn.2d 123, 127, 580 P.2d 246 (1978). In response

to a proper public records request, RCW 42.56.070(1) requires a public agency “to ‘make

available for public inspection and copying all public records’ or identify a specific

exemption and provide an explanation of how it applies to the individual agency record.”

Yakima County v. Yakima Herald-Republic, 170 Wn.2d 775, 809, 246 P.3d 768 (2011)

(quoting RCW 42.56.070(1)). “When an agency withholds or redacts records, its

response ‘shall include a statement of the specific exemption authorizing the withholding

of the record (or part) and a brief explanation of how the exemption applies to the record

withheld.’” City of Lakewood v. Koenig, 182 Wn.2d 87, 94, 343 P.3d 335 (2014)

(quoting RCW 42.56.210(3)). “The purpose of the requirement is to inform the requester

why the documents are being withheld and provide for meaningful judicial review of

agency action.” Id.

       The PRA recognizes that records may be destroyed by an agency in the ordinary

course of operations. Neigh. All. of Spokane County v. Spokane County, 172 Wn.2d 702,

750, 261 P.3d 119 (2011) (Madsen, C.J., concurring). And Washington courts have

drawn a distinction between a request for information about public records and a request

for the public records themselves. Smith v. Okanogan County, 100 Wn. App. 7, 12, 994

P.2d 857 (2000). A request for information about a public record is not the same as a

                                             12
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


request for an identifiable public record. Bonamy v. City of Seattle, 92 Wn. App. 403,

409, 960 P.2d 447 (1998). “The [PRA] does not require agencies to research or explain

public records, but only to make those records accessible to the public.” Smith, 100 Wn.

App. at 12.

                 Application to the Estate’s Security Video-Related Claim

       As it relates to security video of Jonny in the possession of the District, the Estate

contends on appeal that summary judgment dismissal of its violation claim was improper

because it demonstrated that the District’s response to its records request was inadequate.

It characterizes District general counsel Brown as equivocating when he wrote, “I will

verify with staff that the videos that were produced are all that exist” and “If there are

more that are responsive . . . I anticipate those should be able to be produced to you by

6/29.” CP at 29. It argues that the District was required by the PRA to disclose and

explain why additional responsive security video did not exist.

       On the issue of equivocation, the Estate relies on Yakima Herald-Republic. In that

case, a newspaper sought information on the amount of public funds being used for the

defense of two men charged with aggravated first degree murder, who potentially faced

the death penalty. 170 Wn.2d at 781. In its attempt to obtain the information, the

newspaper submitted a public records request to the county and intervened in the criminal

case to challenge the court’s order sealing attorney billing records. Id. at 783-85. In

responding to the public records request, the county stated it was unclear whether the

                                             13
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


superior court’s order sealing the attorney billing records included related billing records

held outside the court, and expressed its concern with “the impact of the paper’s request

on vital governmental functions such as the ability of the defendants to have a fair trial,

as well as attorney-client confidentiality.” Id. at 806.

       The Washington Supreme Court concluded that billing records held by nonjudicial

entities were subject to disclosure. Id. at 805-08. It found the county’s response to be

insufficient under the agency’s statutory burden “to ‘make available for public inspection

and copying all public records’ or identify a specific exemption and provide an

explanation of how it applies to the individual agency record.” Id. at 805-06 (quoting

RCW 42.56.070(1)) (citing RCW 42.56.210(3)); Rental Ass’n v. City of Des Moines, 165

Wn.2d 525, 199 P.3d 393 (2009)). RCW 42.56.210(3) provides that “[a]gency responses

refusing, in whole or in part, inspection of any public record shall include a statement of

the specific exemption authorizing the withholding of the record (or part) and a brief

explanation of how the exemption applies to the record withheld.” (Emphasis added.)

The court awarded costs and reasonable attorney fees to the newspaper because the

county’s response failed to provide that brief explanation of an exemption’s application.

Yakima Herald-Republic, 170 Wn.2d at 809.

       In this case, the District did not refuse to allow inspection of security video based

on the alleged application of an exemption. The brief explanation requirement at issue in

Yakima Herald-Republic does not apply. Other cases are in accord. Koenig, 182 Wn.2d

                                              14
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


at 95 (costs and fees awarded where agency “either failed to cite a specific exemption or

failed to provide any explanation for how a cited ‘other’ statute exemption applied to the

redacted driver’s license numbers in the specific records produced”); John Doe L v.

Pierce County, 7 Wn. App. 2d 157, 198, 433 P.3d 838 (2018) (Yakima Herald-Republic’s

rule that an agency cannot equivocate about the application of an exemption “assumes

that the agency redacted or withheld records in response to a request.”).

       Equally inapposite is the Estate’s reliance on Neighborhood Alliance. The

language from Neighborhood Alliance on which the Estate relies was in the context of

discussing why an agency’s adequate search for responsive documents will satisfy its

obligation under the PRA even if it is later discovered that some responsive documents

were not found. As the court explained:

       [A]gencies are required to make more than a perfunctory search and to
       follow obvious leads as they are uncovered. The search should not be
       limited to one or more places if there are additional sources for the
       information requested. . . . This is not to say, of course, that an agency
       must search every possible place a record may conceivably be stored, but
       only those places where it is reasonably likely to be found.

172 Wn.2d at 720 (citations omitted).

       In Neighborhood Alliance, Spokane County was suspected of unfair hiring

practices. Id. at 709. This suspicion was supported by an undated office seating chart,

anonymously provided to Neighborhood Alliance, which identified work locations for

employees who had not yet been hired. Id. at 709-10. A public records request to the



                                            15
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


county from Neighborhood Alliance requested complete electronic information logs for

the chart, calculated to determine when the undated seating chart was created. Id. at 710.

In response, the county produced only one, unhelpful, document. Id. at 711. It was later

discovered that the computer from which the seating chart was printed was replaced in

April 2005, a month before Neighborhood Alliance submitted its records request. Id. at

711-12. Only a new computer was searched for responsive records, with no effort made

to determine whether the hard drive of the computer used to print the seating chart had

been erased or the file had been backed up in any other place. Id.

       On appeal, the county argued that since it did not have the requested records, it

could not be held liable under the PRA. Id. at 719. The Washington Supreme Court

held, however, that “the focus of the inquiry is not whether responsive documents do in

fact exist, but whether the search itself was adequate.” Id. at 719-20. Because the county

searched only the new computer and did not provide any explanation why it neglected to

search the old computer or any other place likely to contain the record, it failed to show

that its search was adequate. Id. at 722-23; see also Fisher Broad.-Seattle TV LLC v. City

of Seattle, 180 Wn.2d 515, 522, 326 P.3d 688 (2014) (citing Neigh. All., 172 Wn.2d at

722) (“When an agency denies a public records request on the grounds that no responsive

records exist, its response should show at least some evidence that it sincerely attempted

to be helpful.”).



                                             16
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       This appeal does not present an adequate search issue. The Estate did not

challenge the District’s evidence that any security video not preserved by Mr. Davila in

mid-September would have been deleted in the ordinary course some two and a half

months before the Estate’s public records request.

       The words “explanation” and “explain” appear in only five provisions of the PRA,

none relevant here.3 The language from Neighborhood Alliance on which the Estate

relies must be understood as applying when the issue presented is the adequacy of an

agency’s search. Nothing suggests that our Supreme Court was imposing a new burden,

not imposed by the PRA itself, to provide not only responsive documents, but

information. As earlier observed, “[t]he [PRA] does not require agencies to research or

explain public records, but only to make those records accessible to the public.” Smith,

100 Wn. App. at 12.


       3
         As earlier discussed, RCW 42.56.210(3) requires a brief explanation, when an
agency refuses to permit inspection, of how a specific exemption applies to the record
withheld. RCW 42.56.120(3)(b) provides that when a customized service charge is
assessed to a requester, the agency must provide an explanation why the charge is
assessed. RCW 42.56.070(1) provides that deletions of identifying details to prevent an
unreasonable invasion of personal privacy interests must be fully explained. RCW
42.56.250(14)(e)(i) provides that law enforcement body-worn camera recordings that
would otherwise be exempt from public inspection and copying can be obtained by
attorneys involved in certain civil rights actions if the attorney explains the relevancy of
the recording to the cause of action. Finally, RCW 42.56.570(1) charges the attorney
general’s office with publishing and updating a pamphlet explaining the PRA.




                                             17
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       The District’s evidence that it provided the Estate with all of the responsive

security video in its possession at the time of the public records request is unchallenged.4

When, as here, questions are asked about the failure to produce additional records, it will

often be prudent to answer the questions since a failure to answer might result in

unnecessary litigation. But the District’s failure to answer the Estate’s lawyer’s questions

was not a violation of the PRA. Summary judgment dismissing the Estate’s claim that

the District’s response to the request for video violated the PRA was appropriate.

II.    BECAUSE THE SUPERIOR COURT MISAPPREHENDED OUR COMMISSIONER’S
       DIRECTION TO TAKE ADDITIONAL EVIDENCE, THE MATTER MUST BE RETURNED TO
       THAT COURT

       Under RAP 9.11 we may direct that additional evidence on the merits be taken

before we decide a case on review. It is, by the rule’s express terms, a limited remedy.

RAP 9.11(a). Professor Tegland describes it as “designed to address the situation in

which some formal failure of proof, will, if not cured, necessitate a socially-wasteful new

       4
         Or at least not effectively challenged. The Estate makes a passing argument that
e-mail obtained by the Estate in the records newly-produced in federal discovery raises a
question of fact about the adequacy of the District’s search for security video. The e-mail
was sent by the principal of Highlands Middle School on September 15, 2017, to Mr.
Davila and addresses what “Ron Williamson has asked you to do” to preserve security
video from September 7. CP at 255. The Estate construes the e-mail as inconsistent with
declarations provided by Mr. Williamson and Mr. Davila. Assuming without agreeing
that there is an inconsistency, there may or may not be a reasonable explanation.
Critically, however, an e-mail sent more than three months before the District received
the Estate’s public record request does not raise any genuine issue of fact about the
adequacy of the District’s subsequent search for records. Nothing in the e-mail casts
doubt on the District’s evidence that it produced all of the security video preserved by
District employees.

                                             18
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


trial that could be burdensome in human terms, and be expensive as well.” 2A KARL B.

TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE RAP 9.11 author’s cmt. 1, at 696

(8th ed. 2014). As this case illustrates, it can also be used to address the situation where a

failure to present then-unknown evidence in opposition to a motion for summary

judgment might necessitate wasteful posttrial motion practice.

       The six elements that must be demonstrated create a high bar to the seldom-

granted relief. This court may direct the taking of additional evidence only if

       (1) additional proof of facts is needed to fairly resolve the issues on review,
       (2) the additional evidence would probably change the decision being
       reviewed, (3) it is equitable to excuse a party’s failure to present the
       evidence to the trial court, (4) the remedy available to a party through
       postjudgment motions in the trial court is inadequate or unnecessarily
       expensive, (5) the appellate court remedy of granting a new trial is
       inadequate or unnecessarily expensive, and (6) it would be inequitable to
       decide the case solely on the evidence already taken in the trial court.

RAP 9.11(a). The Estate persuaded our commissioner that all six requirements existed in

this case.

       Our commissioner was also persuaded that the Estate’s complaint was broad

enough to include claims for PRA violations unrelated to the District’s response to the

request for video. The issue was debatable, but the District did not move to modify the

commissioner’s ruling, so it is the final decision of this court under RAP 17.7. See

Kramer v. J.I. Case Mfg. Co., 62 Wn. App. 544, 547, 815 P.2d 798 (1991) (“A party

aggrieved by a commissioner’s ruling can only object by a motion to modify filed no



                                             19
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


later than 10 days after the ruling is filed. [Former] RAP 17.7 [(1991)]. If no such

motion is filed, the ruling becomes a final decision of the court.”).

       The issue that the commissioner’s ruling directed to the superior court to decide

was whether the records newly-produced in response to federal discovery did or did not

present evidence of one or more PRA violations that require trial. To that end, the Estate

should have identified what it contended were the newly-discovered PRA violations, the

District could contest the claimed violations, and the superior court should then have

decided whether summary judgment remained appropriate or whether the Estate’s

enlarged claims required trial.

       The superior court arrived at its own interpretation of its charge: to decide whether

the parties’ May 2019 summary judgment arguments dealt only with the security video

issues.5 We agree with the superior court that the parties’ arguments at that time did deal

with only that issue. But following the commissioner’s ruling, that does not justify

dismissing the Estate’s case in its entirety. If a defendant who moves for summary

       5
         Several things could have contributed to the superior court’s misunderstanding
about what it was expected to do. A direction to a trial court to take additional evidence
under RAP 9.11(b) is rare, and in retrospect, it would have helped if our commissioner
had provided more explicit direction. The procedure first went awry when the Estate
filed a CR 60(b) motion to vacate the May 2019 summary judgment order—a motion that
was unnecessary and suggested that whether to entertain the additional evidence was the
superior court’s decision to make, when it was not. And the District incorrectly argued to
the superior court that the issue presented for the court’s decision was whether the
Estate’s complaint was broad enough to encompass any PRA violations revealed by the
newly-produced records—but that issue had already been decided in the Estate’s favor by
our commissioner.

                                             20
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


judgment only demonstrates a basis for dismissing some of a plaintiff’s claims, then his

mere request that the court dismiss all of the plaintiff’s claims does not provide a basis

for dismissing a case in its entirety. Admasu v. Port of Seattle, 185 Wn. App. 23, 40, 340

P.3d 873 (2014). “[T]he moving party cannot prevail on the original motion based on

issues not raised therein.” Id. Given our commissioner’s controlling ruling that the

Estate’s security video claim was not its only claim of a PRA violation, the superior court

was required to recognize that what the District presented in May 2019 as a motion for

dismissal of the entire complaint must be seen, instead, as a motion for partial summary

judgment. The direction to the superior court in 2020 was to determine whether

summary judgment was appropriate in light of claims based on the records newly-

produced in federal discovery.

       The Estate is unduly optimistic about where the commissioner’s ruling leaves it at

this point in the proceedings. It contends we should grant it summary judgment on the

issue of whether the District silently withheld the records newly-produced in federal

discovery. But on return of this matter to the trial court, the Estate did not move again for

summary judgment—and even if it had, it could not appeal a denial. It could only seek

discretionary review. See, e.g., Sunbreaker Condo. Ass’n v. Travelers Ins. Co., 79 Wn.

App. 368, 380, 901 P.2d 1079 (1995). Clearly this court will not decide a summary

judgment motion in the first instance. The additional evidence needs to be presented to

the superior court, at which time the District can raise such issues as the records’

                                             21
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


responsiveness to the request, exemptions from inspection and disclosure, and the

adequacy of its search.

       The Estate requests an award of reasonable attorney fees on appeal under RAP

18.1 and the PRA. RAP 18.1(a) allows this court to award attorney fees and costs on

appeal “[i]f applicable law grants to a party the right to recover reasonable attorney fees

or expenses.” “The PRA requires the trial court to award attorney fees and costs to a

party who ‘prevails against an agency in any action in the courts seeking the right to

inspect or copy any public record or the right to receive a response to a public record

request within a reasonable amount of time.’” Gronquist v. Dep’t of Licensing, 175 Wn.

App. 729, 756, 309 P.3d 538 (2013) (quoting RCW 42.56.550(4)).

       The Estate has not prevailed on its claim that the District violated the PRA in

responding to its request for video. It has not yet prevailed on its claim that the District

violated the PRA in any other respect.

       We affirm the partial summary judgment dismissal of the Estate’s claim that the

District violated the PRA in responding to its request for video. Consistent with the

commissioner’s ruling, the Estate’s motion to add evidence to the record is granted to the

extent needed to allow the superior court to determine whether evidence of the records

newly-produced in federal discovery defeat the District’s motion for summary judgment.

The parties are asked to notify this court if, on rehearing, the District’s motion for

summary judgment is denied. If so, these appeals will be dismissed.

                                              22
Nos. 36886-6-III and 37777-6-III) (consolidated)
Estate of Torres v. Kennewick School District


       If the superior court holds again that the District is entitled to summary judgment

dismissal of all of the Estate’s claims then, consistent with the commissioner’s ruling, the

matter will return to the Court of Appeals for a determination of the balance of the

Estate’s appeal.

       The matter is remanded to the superior court for proceedings consistent with this

opinion.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                 _____________________________
                                                 Siddoway, A.C.J.

WE CONCUR:



_____________________________
Lawrence-Berrey, J.



_____________________________
Fearing, J.




                                            23